SUMMARY ORDER
Plaintiff Krzysztof Doroz, pro se, appeals the District Court’s grant of summary judgment in favor of Teet Utica Corporation on his 42 U.S.C. § 1981 claims. We review the District Court’s grant of summary judgment de novo, construing all evidence and drawing all reasonable inferences in Doroz’s favor. Sotomayor v. City of New York, 713 F.3d 163, 164 (2d Cir. 2013).
We affirm for the reasons stated by the District Court. The stray remark upon which Doroz relies, uttered by a co-worker and never reported to management, does not amount to a hostile or discriminatory work environment. See Tomassi v. Insignia Fin. Grp., Inc., 478 F.3d 111, 115 (2d Cir. 2007), abrogated on other grounds by Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177-78, 129 S.Ct. 2343, 174 L.Ed.2d 119 (2009). Nor was Doroz similarly situated to the two comparators to whom he pointed in support of his disparate-treatment claim. See Lizardo v. Denny’s, Inc., 270 F.3d 94, 101 (2d Cir. 2001). Doroz also failed to introduce any evidence that he was passed over for a promotion because of discrimination, rather than because of his qualifications. See Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 129 (2d Cir. 2004). Finally, Doroz failed to rebut the evidence that he was fired and refused reinstatement for a legitimate, non-discriminatory, and non-retaliatory reason— his insubordination when asked to move to a different department. See Holt v. KMI-Continental, Inc., 95 F.3d 123, 129-31 (2d Cir. 1996).
We have considered Doroz’s remaining arguments and conclude they are without merit. For the foregoing reasons, we AFFIRM the judgment of the District Court.